61 S.E.2d 903 (1950)
232 N.C. 698
HOPPE
v.
DEESE et al.
No. 524.
Supreme Court of North Carolina.
November 22, 1950.
Orr & Hovis, Charlotte, for plaintiff, appellant.
Pierce & Blakeney, Charlotte, for defendant, appellee.
ERVIN, Justice.
A master is civilly liable for an assault and battery by his servant on a third person if, and only if, it is committed while the servant is acting within the course and scope of his employment. According to the allegations of the complaint, the male defendant assaulted the feme plaintiff to carry out an independent and licentious purpose of his own, and not to accomplish the business mission entrusted to him by the corporate defendant. This being true, the ruling on the demurrer was correct; for it appears upon the face of the complaint that the wrongful act of the male defendant was outside the scope of his employment. Robinson v. Sears, Roebuck & Co., 216 N.C. 322, 4 S.E.2d 889; Robinson v. McAlhaney, 214 N.C. 180, 198 S.E. 647; Snow v. DeButts, 212 N.C. 120, 193 S.E. 224; Smith v. Cathey, 211 N.C. 747, 191 S.E. 505.
The judgment sustaining the demurrer is affirmed.